ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JOSEPH GIANNINI of SANTA MONICA, CALIFORNIA, who was admitted to the Bar of this State in 1984, be publicly reprimanded, the Board’s recommendation being based on its determination that respondent behaved in a contemptuous manner toward the trial court *440and that his conduct was intended to interfere substantially with the orderly process of the administration of justice in violation of RPC 3.5 and RPC 8.4, coupled with respondent’s lack of remorse and inability to admit his wrongdoing, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted, and JOSEPH GIANNINI is publicly reprimanded; and it'is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said JOSEPH GIANNINI as an attorney at law of the State of New Jersey; and it is further
ORDERED that JOSEPH GIANNINI reimburse the Ethics Financial Committee for appropriate administrative costs.